Defendant has filed a petition for a rehearing. His contention is that the case should have been remanded for an accounting, and to permit him to make proof of the value of the use and occupation of this land involved in this action, and accordingly this court erred in not so ordering. The action is one to quiet title. The plaintiff claimed title through a tax deed. The defendant, who had owned the land, had not paid taxes on it for some seventeen years at the time the action was brought. In response to the allegations of the complaint, he answered, setting up title in *Page 559 
himself, and, counterclaiming, prayed that title might be quieted in him and that the plaintiff make an accounting of the crops raised during the years 1940 and thereafter. He further prayed for a recovery of the value of the use and occupation of the premises during those years less the amount of such taxes as might have been paid by the plaintiff.
On the trial of the case the defendant proved title in himself and a faulty tax sale proceeding which attempted to but did not divest him of that title. Though he had the plaintiff in court he made no proof nor did he offer or attempt to prove that the plaintiff had raised any crops during the years in question. Neither did he prove or attempt to prove the value of the use and occupation of the premises during those years, nor the amount of any taxes that might have been paid by the plaintiff. It may be that he believed that the taxes accumulated through the years when he had not paid, would more than offset the value of the use and occupation of the premises during the time the plaintiff occupied them. In any event, he had his day in court. He failed to make proof in support of his claim though he had an opportunity to do so. Under the circumstances he must be held to have abandoned his claim of right to recover from the plaintiff for the value of the use and occupation. The trial court rightly dismissed his counterclaim to that extent.
The petition is denied.
CHRISTIANSON, Ch. J., and NUESSLE and BURKE, JJ., and GRIMSON, District Judge, concur.
BURR, J., did not participate. *Page 560